 1
 2
 3
 4                       IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                         No. CR-18-00806-TUC-RCC (LCK)
 8                 Plaintiff,                          ORDER
 9   v.
10   Sheila Bautista,
     Orlando Unito,
11
                   Defendant.
12
13
14
            The Court has reviewed the Report and Recommendation (Doc. 105) and the
15
     objections filed thereto.
16
            The Court adopts the Report and Recommendation except that evidence can be
17
     induced at trial for what can be seen from outside the curtilage before daylight and the
18
     court will hear argument regarding the import of the stipulation at trial.
19
            Dated this 19th day of November, 2018.
20
21
22
23
24
25
26
27
28
